NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TAMINA CHRISTINE SHOCK,                         No. 16-16446

                Plaintiff-Appellant,            D.C. No. 2:14-cv-01261-RFB-CWH

 v.
                                                MEMORANDUM*
LAS VEGAS METROPOLITAN POLICE
DEPARTMENT; T. BACHMAN, Pin
#5796,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                  Richard F. Boulware, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Tamina Christine Shock appeals pro se from the district court’s summary

judgment in her 42 U.S.C. § 1983 action alleging constitutional violations related

to a search of her residence. We have jurisdiction under 28 U.S.C. § 1291. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo, Cameron v. Craig, 713 F.3d 1012, 1018 (9th Cir. 2013), and we

affirm.

      The district court properly granted summary judgment because Shock failed

to raise a genuine dispute of material fact as to whether the search warrant was not

supported by probable cause or whether defendants were liable for the execution of

the warrant. See id. (setting forth probable cause standard under the Fourth

Amendment); Boyd v. Benton County, 374 F.3d 773, 780 (9th Cir. 2004)

(explaining that “integral participation” is required for liability under § 1983);

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978) (setting forth

requirements for municipal liability).

      The district court properly dismissed Shock’s Fifth Amendment claim

because Shock did not allege facts sufficient to state a cognizable claim. See

Bingue v. Prunchak, 512 F.3d 1169, 1174 (9th Cir. 2008) (setting forth standard of

review and stating that the Fifth Amendment’s due process clause only applies to

the federal government); see also Schneider v. Cal. Dep’t of Corr., 151 F.3d 1194,

1198 (9th Cir. 1998) (setting forth requirements for stating a claim under the

Takings Clause).

      The district court did not abuse its discretion by granting attorney’s fees to

                                           2                                     16-16446
defendants. See Transamerica Corp. v. Transamerica Bancgrowth Corp., 627

F.2d 963, 965-66 (9th Cir. 1980) (setting forth standard of review and stating that

sanctions may be imposed for a party’s failure to appear).

      We reject as meritless Shock’s contentions that the district court lacked

jurisdiction, including Shock’s contentions regarding her filings for quo warranto

and writ of mandamus.

      We reject as meritless Shock’s contentions of judicial misconduct or bias.

      We reject as unsupported by the record Shock’s contention that Detective

Gillespie was properly served.

      We do not consider arguments raised for the first time on appeal. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                    16-16446